Citation Nr: 1535028	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-24 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A claim of service connection for depression and posttraumatic stress disorder (PTSD) may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue to encompass a psychiatric disorder, however diagnosed.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Major depression had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for major depression have been met.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis become manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, post-service treatment records document a diagnosis of major depression.  Thus, the current disability requirement is satisfied.

The Veteran asserts that his current psychiatric disability is related to his service in Vietnam.  He states that he came under fire and saw dead bodies when he went out with the Army unit he was attached to in order to assist in bringing back dead and wounded soldiers.  

Service personnel records show that the Veteran served in the Republic of Vietnam beginning in August 1966 and was scheduled to conclude in August 1967; the exact dates of his service in Vietnam were not confirmed.  

The Veteran's service treatment records do not contain a diagnosis or findings of a psychiatric disorder.  

Following service, the Veteran received private treatment from 1996 to 1998 for depression due to experiences he had while working as a bus driver in Detroit.  He was diagnosed as having major depression.

The Veteran was afforded a VA examination in November 2010.  The examiner reviewed the Veteran's military and post-service occupational history noting that the Veteran claimed that he saw dead bodies in Vietnam then came home to riots in Detroit.  The Veteran also alleged having a traumatizing experience working as a bus driver for the city of Detroit when a man on his bus was assaulted.  The Veteran was diagnosed as having severe, recurrent major depression and generalized anxiety disorder.  The examiner opined that based on the medical records, claims file and history provided by the Veteran, the Veteran's depression was at least as likely as not related to his service experiences.  The examiner noted that the Veteran did not meet the DSM-IV criteria for PTSD.  

In a June 2014 letter, the Veteran's private psychiatrist, Dr. W.M., stated that he had been treating the Veteran since 2004 and diagnosed him as having major depressive disorder and PTSD.  He found that the Veteran's depression began during service in the Navy when he began to have some of his depressive symptoms such as low mood and energy.  These symptoms continued throughout service and worsened after discharge.  Dr. W.M. also diagnosed the Veteran as having PTSD related to his experience in service when he was sent out with Army fellows to retrieve dead bodies when there was no mail to deliver and was shot at on several occasions.  He noted the post-service experience while working as a bus driver caused his symptoms to resurface and his back pain caused ongoing anxiety and contributed to his level of his current depression.  Dr. W.M. concluded that it was his professional opinion that the Veteran's depression and anxiety (PTSD) stem from the time he was in the military.

The Board finds the Veteran's accounts of experiencing stressful events during service both competent and credible and supported by his military records and NSA history records.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the medical evidence is divided as to whether the Veteran suffers from PTSD, he has been consistently diagnosed as having depression.  Given the evidence set forth above, the Board finds that the record supports a finding that the Veteran's major depression is related to service and service connection is warranted.  The November 2010 VA opinion and the June 2014 private opinion both found that the Veteran's diagnosed depression is related to his experiences during service.  The Board finds the medical opinions persuasive as they are based on the Veteran's competent medical history and are supported by the record.  There is no medical opinion to the contrary.  As the medical evidence of record clearly demonstrates that the Veteran's major depression is related to service, service connection is warranted.  


ORDER

Service connection for major depression is granted.


REMAND

The Veteran was afforded a VA examination in November 2010 and the examiner determined that the Veteran did not meet the criteria for PTSD under the Diagnostic and Statistical Manual (Fourth Edition) (DSM-IV) and diagnosed the Veteran as having major depression.  In a June 2014 letter, the Veteran's private psychiatrist, Dr. W.M., stated that he had been treating the Veteran since 2004 and diagnosed him as having major depressive disorder and PTSD.  Dr. W.M. concluded that it was his professional opinion that the Veteran's depression and anxiety (PTSD) stem from the time he was in the military.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in March 2015, and this claim is governed by DSM-5.  Therefore, the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, and that due process requires that the Veteran's claim of service connection for PTSD must also be considered using the DSM-5 criteria.  

As there is conflicting medical evidence as to whether the Veteran meets the criteria for PTSD, a new psychiatric examination, which considers the DSM-5 criteria, is required in order to determine whether the Veteran meets the criteria for PTSD at any time during the appellate period.  38 C.F.R. § 3.159(c)(4).

The Veteran's private psychiatrist, Dr. W.M., stated that he had been treating the Veteran since 2004; however, those treatment records are not contained in the claims file and should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary cooperation from the Veteran, attempt to obtain relevant records of all medical care from private providers who treated the Veteran for his claimed PTSD, including treatment records from Dr. W.M.  After securing the necessary release, obtain these records.  If these records are not available, a negative reply is required.

2.  Thereafter, schedule the Veteran for a VA examination to determine if the Veteran has met the DSM-5 criteria for PTSD at any time during the appellate period.  The claims file must be made available to the examiner for review.   

The examiner is asked to review the records for the entire appellate period and provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the Veteran meets, or met at any time during the course of the appeal, the DSM-5 criteria for a diagnosis of PTSD.

If the Veteran met the criteria for a diagnosis of PTSD at any point during the appeal period, the examiner must identify the stressor or stressors upon which the diagnosis of PTSD was made.

If the examiner opines that the Veteran currently does not, and did not meet at any time during the course of this appeal, the DSM-5 criteria for a diagnosis of PTSD, a rationale to support this opinion must be provided, to include explaining why the PTSD diagnoses in VA treatment records are not valid.

The examiner's opinion must be based on the Veteran's specific case and consider the arguments presented by the Veteran.  

3.  If, and only if, the VA examiner determines that the Veteran has met the DSM-5 criteria for PTSD at any time during the appellate period based on a specific in-service stressor alleged by the Veteran, conduct any necessary development to corroborate the Veteran's claimed in-service stressor (unless the stressor is of such a nature that corroboration is not required).  All efforts must be documented in the claims file.

4.  Finally, after conducting any additional development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


